Judgment reversed upon the facts and new trial granted, with costs of this appeal to appellants, upon the ground that the verdict of the jury *816as to defendant’s counterclaim is against the weight of the evidence. Of course, there will be no necessity for a new trial as to plaintiff’s claim, as that was practically conceded at the trial, and no question was raised as to it upon the rendition of the verdict, and no appeal with reference thereto was taken from the judgment. Lazansky, P. J., Rich, Young, Seeger and Seudder, JJ., concur.